Citation Nr: 1203498	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-39 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a learning disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from March 3, 1978, to April 26, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran perfected his appeal in this case in September 2010.  He submitted a VA Form 9, Appeal to Board of Veterans' Appeals, and checked the block on the form that he desired to have a Board hearing at the RO.  

The RO wrote to the Veteran in November 2010.  The letter provided the Veteran with the opportunity to select a different type of hearing, confirm his request for a Travel Board hearing, or withdraw his request for a hearing.  The Veteran responded that same month and elected to withdraw his request for a hearing.

The RO certified the Veteran's case on appeal to the Board in December 2010.  In January 2011, the Veteran submitted a request for a hearing before a member of the Board sitting at the RO.  The request was received at the Board within 90 days of certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.  The Veteran and his representative must be given opportunity to prepare.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


